Case 20-00231-jw   Doc 12   Filed 01/28/20 Entered 01/28/20 18:03:34   Desc Main
                            Document      Page 1 of 6
Case 20-00231-jw   Doc 12   Filed 01/28/20 Entered 01/28/20 18:03:34   Desc Main
                            Document      Page 2 of 6
Case 20-00231-jw   Doc 12   Filed 01/28/20 Entered 01/28/20 18:03:34   Desc Main
                            Document      Page 3 of 6
Case 20-00231-jw   Doc 12   Filed 01/28/20 Entered 01/28/20 18:03:34   Desc Main
                            Document      Page 4 of 6
Case 20-00231-jw   Doc 12   Filed 01/28/20 Entered 01/28/20 18:03:34   Desc Main
                            Document      Page 5 of 6
Case 20-00231-jw   Doc 12   Filed 01/28/20 Entered 01/28/20 18:03:34   Desc Main
                            Document      Page 6 of 6
